
	

113 HJ 110 IH: Granting the consent of Congress to the Health Care Compact.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Lankford introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Granting the consent of Congress to the Health Care Compact.
	
	
		1.Congressional ConsentExcept as provided in section 2, Congress hereby consents to the Health Care Compact. The Compact
			 reads as follows:
			
				1.DefinitionsAs used in this Compact, unless the context clearly indicates otherwise:
					(1)Commission means the Interstate Advisory Health Care Commission.
					(2)Effective Date means the date upon which this Compact shall become effective for  purposes of the operation of
			 State and Federal law in a Member State, which shall be the later of—
						(A)the date upon which this Compact shall be adopted under the laws of the Member State; or
						(B)the date upon which this Compact receives the consent of Congress pursuant to Article I, Section
			 10, of the United States Constitution, after at least two Member States
			 adopt this Compact.
						(3)Health Care means care, services, supplies, or plans related to the health of an individual and includes but
			 is not limited to—
						(A)preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and
			 counseling, service, assessment, or procedure with respect to the physical
			 or mental condition or functional status of an individual or that affects
			 the structure or function of the body;
						(B)sale or dispensing of a drug, device, equipment, or other item in accordance with a prescription;
			 and
						(C)an individual or group plan that provides, or pays the cost of, care, services, or supplies related
			 to the health of an individual,except any care, services, supplies, or plans provided by the United States Department of Defense
			 and United States Department of Veterans Affairs, or provided to Native
			 Americans.(4)Member State means a State that is signatory to this Compact and has adopted it under the laws of that State.
					(5)Member State Base Funding Level means a number equal to the total Federal spending on Health Care in the Member State during
			 Federal fiscal year 2010. On or before the Effective Date, each Member
			 State shall determine the Member State Base Funding Level for its State,
			 and that number shall be binding upon that Member State.
					(6)Member State Current Year Funding Level means the Member State Base Funding Level multiplied by the Member State Current Year Population
			 Adjustment Factor multiplied by the Current Year Inflation Adjustment
			 Factor.
					(7)Member State Current Year Population Adjustment Factor means the average population of the Member State in the current year less the average population
			 of the Member State in Federal fiscal year 2010, divided by the average
			 population of the Member State in Federal fiscal year 2010, plus 1.
			 Average population in a Member State shall be determined by the United
			 States Census Bureau.
					(8)Current Year Inflation Adjustment Factor means the Total Gross Domestic Product Deflator in the current year divided by the Total Gross
			 Domestic Product Deflator in Federal fiscal year 2010. Total Gross
			 Domestic Product Deflator shall be determined by the Bureau of Economic
			 Analysis of the United States Department of Commerce.
					2.PledgeThe Member States shall take joint and separate action to secure the consent of the United States
			 Congress to this Compact in order to return the authority to regulate
			 Health Care to the Member States consistent with the goals and principles
			 articulated in this Compact, the Member States shall improve Health Care
			 policy within their respective jurisdictions and according to the judgment
			 and discretion of each Member State.
				3.Legislative PowerThe legislatures of the Member States have the primary responsibility to regulate Health Care in
			 their respective States.
				4.State controlEach Member State, within its State, may suspend by legislation the operation of all Federal laws,
			 rules, regulations, and orders regarding Health Care that are inconsistent
			 with the laws and regulations adopted by the Member State pursuant to this
			 Compact. Federal and State laws, rules, regulations, and orders regarding
			 Health Care will remain in effect unless a Member State expressly suspends
			 them pursuant to its authority under this Compact. For any Federal law,
			 rule, regulation, or order that remains in effect in a Member State after
			 the Effective Date, that Member State shall be responsible for the
			 associated funding obligations in its State.
				5.Funding
					(a)Each Federal fiscal year, each Member State shall have the right to Federal monies up to an amount
			 equal to its Member State Current Year Funding Level for that Federal
			 fiscal year, funded by Congress as mandatory spending and not subject to
			 annual appropriation, to support the exercise of Member State authority
			 under this Compact. This funding shall not be conditional on any action of
			 or regulation, policy, law, or rule being adopted by the Member State.
					(b)By the start of each Federal fiscal year, Congress shall establish an initial Member State Current
			 Year Funding Level for each Member State, based upon reasonable estimates.
			 The final Member State Current Year Funding Level shall be calculated, and
			 funding shall be reconciled by the United States Congress based upon
			 information provided by each Member State and audited by the United States
			 Government Accountability Office.
					6.Interstate Advisory Health Care Commission
					(a)The Interstate Advisory Health Care Commission is established. The Commission consists of members
			 appointed by each Member State through a process to be determined by each
			 Member State. A Member State may not appoint more than two members to the
			 Commission and may withdraw membership from the Commission at any time.
			 Each Commission member is entitled to one vote. The Commission shall not
			 act unless a majority of the members are present, and no action shall be
			 binding unless approved by a majority of the Commission's total
			 membership.
					(b)The Commission may elect from among its membership a Chairperson. The Commission may adopt and
			 publish bylaws and policies that are not inconsistent with this Compact.
			 The Commission shall meet at least once a year, and may meet more
			 frequently.
					(c)The Commission may study issues of Health Care regulation that are of particular concern to the
			 Member States. The Commission may make non-binding recommendations to the
			 Member States. The legislatures of the Member States may consider these
			 recommendations in determining the appropriate Health Care policies in
			 their respective States.
					(d)The Commission shall collect information and data to assist the Member States in their regulation
			 of Health Care, including assessing the performance of various State
			 Health Care programs and compiling information on the prices of Health
			 Care. The Commission shall make this information and data available to the
			 legislatures of the Member States. Notwithstanding any other provision in
			 this Compact, no Member State shall disclose to the Commission the health
			 information of any individual, nor shall the Commission disclose the
			 health information of any individual.
					(e)The Commission shall be funded by the Member States as agreed to by the Member States. The
			 Commission shall have the responsibilities and duties as may be conferred
			 upon it by subsequent action of the respective legislatures of the Member
			 States in accordance with the terms of this Compact.
					(f)The Commission shall not take any action within a Member State that contravenes any State law of
			 that Member State.
					7.Congressional ConsentThis Compact shall be effective on its adoption by at least two Member States and consent of the
			 United States Congress. This Compact shall be effective unless the United
			 States Congress, in consenting to this Compact, alters the fundamental
			 purposes of this Compact, which are—
					(1)to secure the right of the Member States to regulate Health Care in their respective States
			 pursuant to this Compact and to suspend the operation of any conflicting
			 Federal laws, rules, regulations, and orders within their States; and
					(2)to secure Federal funding for Member States that choose to invoke their authority under this
			 Compact, as prescribed by Section 5 above.
					8.AmendmentsThe Member States, by unanimous agreement, may amend this Compact from time to time without the
			 prior consent or approval of Congress and any amendment shall be effective
			 unless, within one year, the Congress disapproves that amendment. Any
			 State may join this Compact after the date on which Congress consents to
			 the Compact by adoption into law under its State Constitution.
				9.Withdrawal; DissolutionAny Member State may withdraw from this Compact by adopting a law to that effect, but no such
			 withdrawal shall take effect until six months after the Governor of the
			 withdrawing Member State has given notice of the withdrawal to the other
			 Member States. A withdrawing State shall be liable for any obligations
			 that it may have incurred prior to the date on which its withdrawal
			 becomes effective. This Compact shall be dissolved upon the withdrawal of
			 all but one of the Member States..
		2.Agencies for which consent is not granted(a)In generalNotwithstanding the consent to the Health Care Compact granted under section 1, the powers granted
			 to Member States under sections 3, 4, and 5 of the Health Care Compact
			 shall not apply with regard to the agencies listed under subsection (b),
			 and the Member State Base Funding Level and Member State Current Year
			 Funding Level shall not include funds spent by such agencies.
			(b)Excluded agenciesThe agencies to which subsection (a) applies are as follows:
				(1)The National Institutes for Health.
				(2)The Centers for Disease Control and Prevention.
				(3)The Food and Drug Administration.
				
